Case 1:17-cv-02041-RJL Document 153-4 Filed 06/21/21 Page 1 of 9




                Exhibit D
      Case 1:17-cv-02041-RJL Document 153-4 Filed 06/21/21 Page 2 of 9




London




This is to certify that the attached document is, to the best of my knowledge and belief a true,
accurate and complete translation from Russian into English of the attached Declaration of
Alexey Sergeyevich Dundich.

Yours sincerely,




Kasia Niklas
Senior Project Manager
Friday, 14 May 2021




  London, UK | New York, NY | Washington DC | Houston, TX | San Francisco, CA | Hong Kong
       Case 1:17-cv-02041-RJL Document 153-4 Filed 06/21/21 Page 3 of 9




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                      )
MIKHAIL FRIDMAN, PETR AVEN,           )
AND GERMAN KHAN,                      )
                                      )
                          Plaintiffs, )
                                      )
                                      )
v.                                    ) Civil Action No. 17-2041-RJL
                                      )
                                      )
BEAN LLC a/k/a FUSION GPS, and        )
GLENN SIMPSON,                        )
                                      )
                        Defendants. )
                                      )


               DECLARATION OF ALEXEY SERGEYEVICH DUNDICH

I, Alexey Sergeyevich Dundich, state as follows:

      1.      My name is Alexey Sergeyevich Dundich, and I am a citizen and resident of the

              Russian Federation.   I graduated from Barnaul State Pedagogical University

              (faculty of history) with a Bachelor’s degree in 2002 and with a Master’s degree

              in 2004, and graduated from OSCE Academy in 2005 (political science). I was

              also an intern at the School of Advanced International Studies at Johns Hopkins

              University from 2007 until 2008.

      2.      I have an extensive background in international relations, with a particular

              emphasis on problems of security and stability in Central Asia. I currently work

              as a lecturer and the Deputy Dean for educational and methodical work of the

              School of International Relations at the Moscow State Institute of International

              Relations of the Russian Ministry of Foreign Affairs. Formerly, I held several
Case 1:17-cv-02041-RJL Document 153-4 Filed 06/21/21 Page 4 of 9




      positions in the educational system related to international law and foreign

      relations.

3.    I am aware of the Steele Dossier (“Dossier”), but I have never read it save for

      Company Intelligence Report 112 (“CIR 112”).

4.    I do not know Christopher Steele, nor have I ever met him.

5.    I first met Igor Danchenko in 2007 or 2008. Mr. Danchenko and I talked once or

      twice per year by phone, messages, or email until 2020. Mr. Danchenko and I

      also met about once per year when Mr. Danchenko visited Moscow.              My

      understanding is that Mr. Danchenko does not have access to restricted

      information or sources and relies exclusively on public information. He also

      works alone and does not have the assistance of a dedicated research team.

6.    I believe that I met with Mr. Danchenko once in 2016. Mr. Danchenko and I did

      not discuss anything related to the Dossier, Mikhail Fridman, Petr Aven, German

      Khan, or Alfa during that meeting (or at any other time).

7.    The FBI’s summary of its interview of Mr. Danchenko redacts the names of the

      people whom Mr. Danchenko identified as his sub-sources, but the unredacted

      information that Mr. Danchenko offered concerning his “[sub-]source 4” matches

      my personal biographical details.

8.    It is probable, based on the description given in the interview notes, that Mr.

      Danchenko told the FBI agents that I was “Sub-Source 4” for the Dossier.

9.    I also am aware of media reports that publicly name me as “Sub-Source 4.”

10.   In contrast to what Mr. Danchenko told U.S. authorities, I was not a “source” of

      information for the Dossier. I never gave Mr. Danchenko (or anyone else) any




                                       2
        Case 1:17-cv-02041-RJL Document 153-4 Filed 06/21/21 Page 5 of 9




               information associated with the contents of the Dossier, including CIR 112, Mr.

               Fridman, Mr. Aven, Mr. Khan, or Alfa. I believe that Mr. Danchenko framed me

               as Sub-Source 4 to add credibility to his low-quality work, which is not based on

               real information or in-depth analysis.

       11.     My impression is that Mr. Danchenko fabricated the information published in the

               Dossier to make quick money. It is apparent to me that the Dossier is a deliberate

               fraud and a collection of idle rumors.

       12.     I am a native Russian speaker. Although I do have a fair command of the English

               language, which I can speak and read, given the complexity of the matters set out

               in this declaration, I make it in Russian.




I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed on May 13, 2021              ______________[signature]_____________________
                                            Alexey Sergeyevich Dundich




                                                 3
Case 1:17-cv-02041-RJL Document 153-4 Filed 06/21/21 Page 6 of 9
Case 1:17-cv-02041-RJL Document 153-4 Filed 06/21/21 Page 7 of 9
Case 1:17-cv-02041-RJL Document 153-4 Filed 06/21/21 Page 8 of 9
Case 1:17-cv-02041-RJL Document 153-4 Filed 06/21/21 Page 9 of 9
